

115 HR 5914 IH: To require a study and report on policy and regulatory changes that may have contributed to the opioid epidemic.
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5914IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require a study and report on policy and regulatory changes that may have contributed to the
			 opioid epidemic.
	
 1.GAO study and report on policy changes that may have contributed to the opioid epidemicNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall complete a study and submit a report to Congress on health care policy changes that may have contributed to the increase in opioid overdoses and deaths during the 10 years preceding the date of enactment of this Act. Such study shall include—
 (1)a review of health care-related legislative, administrative, and judicial decisions by officers and employees of the Federal Government that have affected access to pain management strategies with an emphasis on pharmaceuticals;
 (2)an analysis of what is known about the costs and benefits, whether financial or nonfinancial, of reversing or revising such decisions individually or in combination, including whether the reversals or revisions would be expected to achieve a reduction in abuse of, addiction to, overdose on, and death from opioids;
 (3)an analysis of the differences among State-based prescription drug monitoring programs, including an analysis of what is known about the effects of such differences on monitoring for abuse of, addiction to, overdose on, and death from opioids;
 (4)an analysis of what is known about positive and negative impacts that prescribing limitations, both State and Federal, have on patient medical outcomes, including for chronic pain patients; and
 (5)an analysis of what is known about the costs and benefits to payers of using abuse-deterrent formulations of opioid pain medications, compared to opioid pain medications without abuse-deterrent features.
			